Citation Nr: 1722190	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left Achilles tendon repair with residuals of ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this claim in April 2015.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an increased rating for a left ankle disability is again remanded for further development.  The Veteran contends that his left ankle disability is more severe than is reflected in his current disability ratings.  

In November 2015, the Veteran underwent a VA examination for his left ankle disability.  According to Correia v. McDonald, VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App 158 (2016).  Therefore, the Board finds that a new VA examination is required to provide these findings.  

Accordingly, the case is REMANDED for the following action:

1. Ensure all outstanding VA records are associated with the claims file, specifically to include records since July 2015.

4.  After completing the preceding development, schedule the Veteran for a VA examination to address the severity of his service-connected left ankle disability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in the left ankle, and if possible, in the right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*August 2011 statement by the Veteran explaining that his left leg is permanently stiff and has an obvious deformity.

*July 2013 statement by the Veteran describing a 12 inch scar and deformity of left lower leg.

*March 2011 treatment record where the Veteran described "pops" and radiating pain in his left calf.

* August 2015 statement by the Veteran detailing pain that radiates from the back of his heal and that he developed thick scar tissue in the lower ankle.  

5.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




